Citation Nr: 0431199	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable initial rating for 
degenerative changes of the left tibia/fibula, status post 
stress fracture.  

2.  Entitlement to a compensable initial rating for 
degenerative changes of the right tibia/fibula, status post 
stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1986 and from September 1986 to September 1992 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, (RO) in 
Reno, Nevada.  That decision granted service connection for 
degenerative changes of the right and left tibia/fibula, 
status post stress fractures.  Two separate noncompensable 
ratings were assigned for these disabilities under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  As this 
appeal arose from the veteran's disagreement with these 
initial ratings, the principles enumerated in Fenderson v. 
West, 12 Vet. App. 119 (1999) with respect to "staged 
ratings" apply.


FINDINGS OF FACT

No limitation of knee or ankle motion, or other significant 
objective evidence of disability attributable to the service-
connected tibia or fibula disorders, has been demonstrated by 
competent medical evidence. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
degenerative changes of the left tibia/fibula, status post 
stress fracture, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5256-5263, 5270-5274 (2004).   

2.  Entitlement to a compensable initial rating for 
degenerative changes of the right tibia/fibula, status post 
stress fracture, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5003, 
5010, 5256-5263, 5270-5274 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed January 2003 statement 
of the case (SOC) and a December 2003 supplemental statement 
of the case (SSOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
increased ratings for the service-connected lower leg 
disabilities.  Further, the claims file reflects that the 
December 2003 SSOC contained the new duty-to-assist 
regulation now codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

During the veteran's first period of active duty, he 
sustained stress fractures to both fibulas, and was found by 
a Medical Board in October 1985 to have been unfit for 
further duty.  He re-entered active duty in September 1986.  
During the veteran's second period of service, he was placed 
on a temporary limited-duty profile in June 1988, with a 
diagnosis of bilateral fibula stress fractures.   

The post-service evidence includes reports from an October 
2002 VA examination which reflect complaints of lower leg 
pain which the veteran said prevented him from running.  Upon 
physical examination, the veteran expressed discomfort upon 
palpation of the tibiofibular capsules in both knees.  There 
was no limitation of motion of the hips, knees, or ankles.  
X-rays of the lower extremities revealed minor degenerative 
changes, which the examiner found to be consistent with the 
veteran's age.  Thereafter, a November 2002 rating decision 
granted service connection for  degenerative changes of the 
left tibia/fibula and right tibia/fibula, status post stress 
fractures, and assigned two separate noncompensable ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2004).  

The most recent clinical evidence is contained in reports 
from a November 2003 VA examination.  These reports reflect 
the veteran complaining about the same burning sensation in 
the lateral portion of his lower legs that he experienced 
during his military service.  He stated the pain restricts 
activities such as hunting, and that he "always" feels some 
discomfort.  He stated that the leg pain prevents him from 
sitting or standing for long periods of time, and that he 
must frequently get out of his jeep at his place of 
employment to prevent his legs from becoming numb.  

The physical examination in November 2003 revealed tenderness 
in the hips and fibular heads, and in the right ankle with 
eversion.  Range-of-motion testing showed 140 degrees of 
flexion in both knees, although the veteran complained about 
pain on lateral pressure to the knees.  No ligament laxity 
was observed with external rotation of the knees.  Extreme 
tenderness was elicited along the right fibula, 5 centimeters 
below the fibular head.  The veteran was able to dorsiflex 
the feet against pressure to 20 degrees, with complaints of 
discomfort in the lateral malleolus.  He was able to complete 
45 degrees of plantar flexion with each ankle, and he was 
able to tiptoe and heel-walk.  The examiner did not ask the 
veteran to squat, as the veteran stated that his knees hurt 
for four days after the last time he squatted.  Magnetic 
Resonance Imaging accomplished in November 2003 showed a 
normal right knee and a small popliteal cyst posterior to the 
left knee.  X-rays of both knees conducted in November 2003 
showed mild bilateral degenerative osteoarthritis.  Following 
the examination, the physician stated as follows: 

This gentleman certainly had trauma to 
his lower extremities in the Marine Corps 
and [the] problem is that he has 
subjective symptoms with very little in 
the way of objective findings, and 
although he is deserving and is limited 
by his pain, I cannot find imaging 
evidence to prove what has happened to 
his knees, hips, and right ankle. 

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis 
is rated as degenerative arthritis.  DC 5010.  DC 5003 
provides that when limitation of motion due to arthritis is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  

Impairment due to malunion of the tibia and fibula resulting 
in a slight knee or ankle disability warrants a 10 percent 
disability rating.  DC 5262.  Moderate knee or ankle 
disability resulting from such impairment warrants a 20 
percent disability rating.  Id. 

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  DC 5257.  Moderate impairment of the knee 
resulting from recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  Id.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  Full extension of the knee is to 0 degrees, and full 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Moderate limitation of ankle motion warrants a 10 percent 
rating, and marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5271.  Full 
dorsiflexion in the ankle is to 20 degrees, and full plantar 
flexion in the ankle is to 40 degrees.  38 C.F.R. § 4.71a, 
Plate II. 

Applying the above criteria to the facts of this case, the 
Board notes that the post-service VA examinations have not 
shown any limitation of motion in either knee or ankle.  As a 
result, increased compensation for any limitation of motion 
attributable to service-connected disability is not warranted 
under DCs 5260, 5261, or 5271.  The objective clinical 
evidence has also not demonstrated any significant 
instability in either knee, thereby precluding increased 
compensation under DC 5257.  Of significance in this regard 
is the fact that the physician who conducted the most recent 
VA examination found "very little in the way of objective 
findings."  Given these minimal findings in the lower 
extremities and a review of the other potentially applicable 
diagnostic codes pertaining to the rating of knee and leg and 
ankle disabilities codified at DCs 5256-5263 and DCs 5270-
5274, the noncompensable ratings currently assigned for the 
service-connected lower extremity disabilities adequately 
reflect the level of impairment resulting therefrom.  

The Board has also considered the principles of a VA General 
Counsel Opinion, VAOPGCPREC 23-97, which held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DCs 5010-5003 and 5257, but cautioned that 
any such separate rating must be based upon additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  Also, the Board 
notes that on September 17, 2004, the VA General Counsel 
issued VAOPGCPREC 9-2004, which held that a veteran can 
receive separate ratings, under DC 5260 and DC 5261, for 
limitation of flexion and extension of the same joint.  
However, since compensable limitation of knee motion or 
instability is not currently demonstrated in the present 
case, increased compensation under the principles enumerated 
in these precedent opinions is not warranted.  

The Board has also considered the veteran's complaints of 
pain, being mindful of the guidance outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as well as the provisions of 
38 C.F.R. § 4.40 et seq.  However, and notwithstanding the 
comments of the examiner in November 2003 with regard to 
pain, there is no objective evidence that indicates the 
veteran has any increased functional loss in the lower 
extremities due to painful use, weakness, excess 
fatigability, or incoordination.  Therefore, increased 
compensation under these principles is not warranted. 

In short, the clinical evidence outlined above shows no basis 
for increased compensation for the service-connected 
residuals of tibia/fibula disabilities under the VA Schedule 
for Rating Disabilities.  The Board also finds no evidence 
warranting the assignment of increased rating for these 
disabilities on an "extraschedular" basis pursuant to 
38 C.F.R. § 3.321(b)1).  Neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected disabilities is alleged or demonstrated.  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.

The Board has also reviewed the claims for compensable 
ratings in light of the guidance of the Fenderson precedent, 
cited in the Introduction.  In this regard, the RO has noted 
consideration of all pertinent evidence, and has assigned the 
noncompensable ratings since the date of the grant of service 
connection.  The Board on review concurs with these ratings.  
The analysis set forth above, in determining that compensable 
ratings are not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a compensable rating is not warranted 
for any portion of the time period in question.
 
The Board fully respects the veteran's sincere assertions in 
this case that his service-connected lower extremity 
disabilities are more severe than are currently evaluated.  
However and as noted above, disability ratings are made by 
the application of a schedule of ratings which is based upon 
average impairment of earning capacity, as determined by the 
clinical evidence of record, and the Board finds the 
objective medical findings from the VA examinations to be 
more probative than the subjective evidence of increased 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
the negative evidence against the assignment of increased 
ratings for the disabilities at issue outweighs the positive 
evidence.  Accordingly, increased ratings for the service-
connected tibia/fibula conditions cannot be assigned.  
Gilbert, 1 Vet. App. at 49.  

ORDER

Entitlement to a compensable initial rating for degenerative 
changes of the left tibia/fibula, status post stress 
fracture, is denied.   

Entitlement to a compensable initial rating for degenerative 
changes of the right tibia/fibula, status post stress 
fracture, is denied.   




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



